Exhibit 10.1

﻿

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT No. 1 (this “Amendment”) is made and entered into this 15th day
of October 2018, by and between Duluth Holdings Inc. (the “Company”), and Al
Dittrich (the “Employee”), amending that certain Employment Agreement by and
between the Company and Employee, dated as of August 5, 2015 (the “Employment
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the same meaning given to such terms in the Employment Agreement.

 

RECITALS:

 

A.    The Company and Employee have entered into the Employment Agreement; and

 

B.    The Company and Employee desire to amend the Employment Agreement as
provided in this Amendment to reflect Mr. Dittrich’s promotion to the position
of Senior Vice President and Chief Operating Officer of the Company.

 

NOW, THEREFORE, in consideration of the promises and the mutual promises and
obligations set forth herein, the Company and Employee do hereby agree as
follows:

 

﻿

1.

Amendment to Employment Agreement.

 

a.  All references in the Employment Agreement to “Senior Vice President of
Omnichannel Customer Experiences and Operations” shall be deleted and replaced
with “Senior Vice President and Chief Operating Officer.”

 

2.

Miscellaneous.

﻿

This Amendment shall be governed by and construed in accordance with the
substantive and procedural laws of the State of Wisconsin.  This Amendment may
be executed in counterparts, including by facsimile or portable document format
(.pdf) signature, each of which shall be deemed an original, and all
counterparts so executed shall constitute one agreement binding on all of the
parties hereto notwithstanding that all of the parties may not be a signatory to
the same counterpart.  Except as amended and/or modified by this Amendment, the
Employment Agreement is hereby ratified and confirmed and all other terms of the
Employment Agreement shall remain in full force and effect, unaltered and
unchanged by this Amendment.

﻿

﻿

[Signatures Follow Next Page.]

 

 

--------------------------------------------------------------------------------

 

﻿

﻿

IN WITNESS WHEREOF, the Company and Employee have executed this Amendment as of
the date first above-written.

 

 

Company:

 

 

 

 

 

 

﻿

Duluth Holdings Inc.

 

 

 

 

 

 

 

By:

 


 

Name: Stephanie Pugliese

Title:   President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

﻿

 

 

Al Dittrich

 

 

 

 

 

  





--------------------------------------------------------------------------------